Citation Nr: 1232055	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  09-18 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for postoperative residuals of right ankle fracture.

2.  Entitlement to an initial rating higher than 10 percent for postoperative residuals of left (minor) scapula fracture.

3.  Entitlement to an initial rating higher than 10 percent for residuals of thoracic spine fracture.

4.  Entitlement to an initial compensable rating for residuals of postoperative right tibial fracture.

5.  Entitlement to an initial rating higher than 10 percent for residuals of pneumothorax contusion with scar.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran had active service from June 1986 to June 2007.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2007 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Baltimore, Maryland, that-in pertinent part, granted service connection for the right ankle, left scapula, thoracic spine, and, right tibial, fracture residuals, and a left chest pneumothorax contusion, including a scar residual.  The RO assigned a rating of 10 percent for the right ankle fracture residuals, and noncompensable ratings for the other disabilities, all effective in July 2007.  The Veteran appealed the initial ratings.

In a January 2011 rating decision, a decision review officer (DRO) awarded compensable ratings of 10 percent each for the thoracic spine and left scapula fracture residuals, and the left chest pneumothorax contusion with scar, all effective in July 2007.  The Veteran continued his appeal for even higher ratings.


FINDINGS OF FACT

1.  Prior to October 21, 2010, the right ankle fracture residuals manifested with moderate limitation of motion (LOM).

2.  Since October 21, 2010, the right ankle fracture residuals have manifested with swelling, tenderness, marked LOM, weakness and lack of endurance on repetitive use and during flare-ups.

3.  The left scapula fracture residuals have manifested with pain on range of motion (ROM) without loose movement.

4.  The thoracic spine fracture residuals have manifested with ROM on forward flexion greater than zero to 60 degrees and combined ROM greater than 120 degrees.  No associated neurologic symptoms or guarding that causes an abnormal gait have manifested.

5.  Prior to October 21, 2010, the right tibial fracture residuals manifested with full ROM and no objective symptoms of functional limitation.

6.  Since October 21, 2010, the right tibial fracture residuals have manifested with slight knee disability.  Moderate knee or ankle disability has not manifested.

7.  The left chest pneumothorax contusion with scar has manifested with pain at the scar site on movement of the left shoulder.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 20 percent, and no higher, for postoperative residuals of right ankle fracture are met as of October 21, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5271 (2011).

2.  The criteria for an initial rating higher than 10 percent for residuals of left (minor) scapula fracture are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5203-5207 (2011).

3.  The criteria for an initial rating higher than 10 percent for residuals of thoracic spine fracture are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5242 (2011).

4.  The criteria for an initial rating of 10 percent, and no higher, for postoperative residuals of right tibial fracture are met as of October 21, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5262 (2011).

5.  The criteria for an initial rating higher than 10 percent for left chest wall contusion with scar are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10 (2011); 38 C.F.R. § 4.118, DC 7804 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, initial ratings, and effective dates have been assigned for the Veteran's service-connected disabilities, the notice requirements of 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, further discussion of VA's compliance with VCAA notice requirements is not required.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  Neither the Veteran nor his representative asserts that there is additional evidence to be obtained.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

II. Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58.  In Fenderson v. West, 12 Vet. App. 119 (1999), however, it was held that the rule from Francisco does not apply where an appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, as is the case with the Veteran's fracture and pneumothorax contusion residuals.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as 'staged' ratings.  Fenderson, 12 Vet. App. at 126.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011).

III. Analysis

A. Right Ankle

A June 2007 VA bones examination report reflects the Veteran reported he sustained the fracture in 2004, and his treatment included an open reduction and internal fixation.  The examination report notes the Veteran reported he walked a mile every day.  He reported further that he was slated to undergo physical therapy while he resided in Japan, but since his relocation to the U.S., he had not been able to obtain physical therapy.  Physical examination revealed the Veteran to walk briskly in the clinic hallway with a normal gait and without any assistive device.  ROM was zero to 15 degrees on dorsiflexion, and zero to 30 degrees on plantar flexion with no pain.  Anterior and posterior drawer signs were negative.  Right ankle x-rays were read as having shown no acute fracture; and, plates and screws that bridged old fractures of the distal tibia.  The examiner diagnosed a healed tibia/fibula fracture.  The examiner noted the Veteran's primary limitation was prolonged running and jogging due to discomfort but no adverse impact on activities of daily living and the Veteran's occupation of limousine driver.

Normal ROM of the ankle is zero to 20 degrees on dorsiflexion, and zero to 45 degrees on plantar flexion.  38 C.F.R. § 4.71a, Plate II (2011).  The RO assigned the right ankle rating under DC 5271.  Those codes provide for a 20 percent rating for marked LOM, and a 10 percent rating for moderate LOM.  38 C.F.R. § 4.71a, DC 5271 (2011).

The Board finds the objective findings on clinical examination show the Veteran's right ankle fracture residuals to more nearly approximate the assigned 10 percent rating as of the 2007 examination.  The Board notes the right ankle dorsiflexion was 10 degrees less than normal, and plantar flexion was more than half of normal, and motion was pain free.  Hence, the Board finds marked LOM was not met or approximated.  The examiner also noted that repetitive use testing did not reveal an additional loss of ROM, nor was there additional loss of function due to weakness, or fatigue, etc.  Thus, the right ankle fracture residuals more nearly approximated 10 percent as of the November 2007 examination even with consideration of painful motion and other factors.  38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.59, 4.71, DC 5271.

In an August 2008 statement, the Veteran asserted he had taken an analgesic for his pain the morning of the examination.  As a result, he asserts, the fact he did not exhibit indications of pain during the movements on examination should not be held against him.  The Board acknowledges these assertions, but also observe the Veteran's report is evidence that his prescribed medication does in fact provide relief for his symptoms.

An October 2010 examination report reflects the examiner conducted a review of the claims file as part of the examination.  The Veteran complained of right ankle pain, swelling, and loss of motion.  The Veteran reported the pain was constant and severe, and he also reported stiffness.  He denied locking, giving away, or episodes of dislocation or subluxation.  The Veteran reported ingestion of Tramadol for pain provided some relief without side effects.  The examiner also noted that there was no history of flare-ups or incapacitating episodes during the prior year.  The Veteran did not use an assistive device for walking or orthotics, but he did use insoles in his shoes, which gave some relief.  He reported he could walk one mile and stand for one hour with pain.  Physical examination revealed no signs of inflammation, like heat, redness, or drainage.  Dorsiflexion was -12 degrees, and plantar flexion was zero to 40 degrees, with pain during active motion.  The examiner noted swelling, and there was tenderness along the medial and lateral aspects of the ankle.  The right ankle was stable, and there was no ankylosis.  The examiner noted repetitive use testing revealed loss of an additional 5 degrees or ROM in both spheres due to pain, weakness, and lack of endurance.  X-rays were read as having shown no change since the study in 2007.

Initially, the Board notes the October 2010 examination report notation of dorsiflexion of -12 degrees does not coincide with the illustration of ankle ROM in Plate II.  See 38 C.F.R. § 4.71a.  Using Plate II as a guide, -12 degrees would appear to place the ankle joint in plantar flexion.  As a result, the Board agrees with the DRO, as noted in the statement of the case (SOC), and deems the Veteran's right ankle ROM on dorsiflexion to have been zero to 12 degrees at the October 2010 examination.  On the other hand, however, the Board disagrees with the DRO that the right ankle did not approximate a higher rating.  As noted earlier in the discussion of the general requirements of rating disabilities, the rating schedule seeks to compensate a claimant, to the extent practical, for the impairment in earning capacity due to disability.  See 38 C.F.R. § 4.1.  While the October 2010 examination report notes the Veteran was still able to fully perform his job as a limousine driver, the fact is the right ankle manifested more severe symptoms than at the November 2007 examination.  When the additional loss of five degrees of ROM due to pain, etc., is considered, the ROM of the right ankle was zero to 7 degrees on dorsiflexion and zero to 35 degrees on dorsiflexion.  In light of the swelling, tenderness, and pain on motion, and the fact the Veteran walked with an antalgic gate, noted in the objective findings, the Board agrees with the arguments of the Veteran's representative and finds the right ankle approximated marked LOM and a 20 percent rating as of the October 2010 examination.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DC 5271.  An even higher rating was not met or approximated, as there was no evidence of ankylosis.


B. Left Scapula

Disabilities of the shoulder and arm are rated under DCs 5200 through 5203.  A distinction is made between major (dominant) and minor upper extremities for rating purposes.  In the instant case, the examination reports reflect the Veteran is right handed, which means that his service-connected left shoulder is the non-dominant, or minor, shoulder.  The November 2007 rating decision reflects the RO rated the left shoulder under DC 5203, impairment of the clavicle or scapula.  See 38 C.F.R. § 4.71a.

The Veteran sustained the left scapula fracture in a motor vehicle accident.  It was treated conservatively.  The June 2007 examiner observed the Veteran was able to undress, dress, and get on the examination table without any difficulty.  Physical examination revealed no localized tenderness, swelling, deformity, or instability.  ROM on forward elevation (flexion) and abduction was zero to 180 degrees; and, internal and external rotation were zero to 90 degrees.  All motion maneuvers were done without pain, and repetitive use testing did not reveal any changes in those values.  June 2007 x-rays were read as showing negative pathology.  The examiner diagnosed healed fracture of the left scapula with no clinical evidence of any limitation due to pain, etc.  The examiner noted further that there was no evidence of any adverse impact on the Veteran's activities of daily living or occupation due to the left scapula residuals.

In his August 2008 statement, the Veteran asserted his use of pain medication enabled him to perform the motion movements at the 2007 examination without significant signs of pain.  He asserted further that the initial noncompensable rating did not consider the fact that he was no longer able to do push-ups, pull-ups, or lift weights due to pain.  The Veteran asserted his pain was persistent, and he used heat patches for relief; and, his symptoms caused him to feel older.

The Board notes the Veteran apparently did not report his history of subjective pain to the examiner at the November 2007 examination, as those symptoms are not noted.  The October 2010 examination report notes the Veteran complained of pain associated with cracking with push-ups and lifting.  He denied any history of osteomyelitis, drainage, locking, giving away, flare-ups, or the use of a sling.  The Veteran reported he took Tramodal for pain relief with effect.  Physical examination revealed of the left scapula revealed no deformity, angulation, or false motion.  There was no tenderness, drainage, or redness.  ROM on forward flexion and abduction was zero to 170 degrees; internal rotation was zero to 80 degrees; and, external rotation was zero to 65 degrees.  The examiner noted that there was no ankylosis, and the length of both upper extremities was equal.  X-rays were read as having shown no change since the June 2007 x-rays.

As noted, the November 2007 rating decision assigned DC 5203.  Those codes provide for 20 percent ratings for both the major and minor side for dislocation of the scapula or nonunion of the joint with loose movement.  38 C.F.R. § 4.71a.  A 10 percent rating is warranted for nonunion without loose movement or malunion.  Id.  DC 5203 also allows for scapula symptoms to be rated on the basis of impairment of the contiguous joint.

The Veteran's representative asserts no specific bases on which to warrant a rating higher than the 10 percent, other than the Veteran's pain should be a factor in rating his disability.  The Board agrees with the general proposition, see 38 C.F.R. § 4.59; but also notes that is not merely the presence of pain that may warrant a particular rating, but the objective functional loss due to joint pain.  Id.; see also Mitchell v. Shinseki, 25 Vet. App. 32, 37-38 (2011).

The DRO awarded the 10 percent rating under DC 5207 for LOM of the forearm.  Although DC 5203 allows rating on the basis of impairment of a contiguous joint, the Board is unable to discern the basis for the DRO's action.  The examination report reflects the examiner examined only the left shoulder; the report contains no findings related to the elbow or the forearm, either by the examiner or by x-ray.  The Board believes awarding the 10 percent rating on the basis of the Veteran's reports of pain and the mild LOM on both flexion and abduction manifested on clinical examination would be more in accord with the evidence of record.  In any event, the Board finds a rating higher than 10 percent was not met or approximated, as the objective findings on clinical examination showed mild LOM that was still significantly greater than midway between side and shoulder level, and the evidence shows the absence of ankylosis.  Thus, the left scapula has more nearly approximated a 10 percent rating throughout the rating period.  38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5203-5207.

C. Thoracic Spine

The Veteran's thoracic spine was also injured in the 2006 motor vehicle accident in Japan.  It was treated conservatively.  The November 2007 examination report reflects physical examination revealed thoracic spine forward flexion of zero to 90 degrees, backward extension of zero to 30 degrees, and lateral rotation of zero to 30 degrees bilaterally.  The examiner did not note ROM on lateral flexion.  The x-ray examination report notes the upper thoracic spine was poorly visualized.  A failed fusion of the arches of C7 and T1 and osteoporosis were noted, but no definite fracture was shown by x-ray.  The examiner diagnosed healed thoracic spine fracture without any functional limitation due to pain, lack of endurance, etc.

The Veteran asserted in his August 2008 statement that his intake of pain medication also impacted the way his back manifested at the 2007 examination.  The Veteran asserted that, while he has three to four pain-free days, he also has days where he has back pain on bending, and his back constantly made a cracking sound.  The Board notes that the examiner did not note any cracking sound on back motion.

The October 2010 examination report reflects the Veteran complained of low back pain without radiation into the lower extremities, for which he took Tramadol 50 mg.  He denied any flare-ups or incapacitating episodes over the prior 12 months.  The Veteran reported low back stiffness but no numbness or paresthesias, and he also denied any bowel or bladed involvement.  He reported further that he was able to walk one mile without any assistive device, and denied ever using a back brace.  Physical examination revealed the Veteran to walk with a right antalgic gait secondary to the right knee and right ankle disorders.  Leg lengths were equal.  There was guarding of the lumbar spine muscles.  There was no scoliosis or ankylosis of the thoracolumbar spine.  ROM on forward flexion was zero to 70 degrees; extension zero to 10 degrees; lateral flexion to 25 degrees bilaterally; and, lateral rotation was to 30 degrees bilaterally.  The examiner noted all active movements were with pain.  Neurological examination revealed normal sensation, motor strength, and deep tendon reflexes.  There were no pathological reflexes, and there was no muscle atrophy.  Lasegue's test was negative bilaterally as was the Waddell test.  Lumbar spine x-rays were interpreted as having shown a slightly subluxed coccyx, probably the result of old trauma.  No other abnormality was noted.  The examiner diagnosed lumbar spine fracture.

Spine disability is rated under the General Formula.  38 C.F.R. § 4.71a.  The current spine rating criteria are completely objective.  In the absence of incapacitating episodes, back disability is rated on the basis of the chronic orthopedic and neurological manifestations.  Id., DC 5243.  Under these criteria, with or without symptoms such as pain (whether it radiates or not), stiffness, or aching in the area of the spine affected, LOM on forward flexion greater than 60 degrees but not greater than 85 degrees; or, combined ROM greater than 120 degrees but not greater than 235 degrees, warrants a 10 percent rating.  Localized spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour, also warrants a 10 percent rating.  38 C.F.R. § 4.71a, DC 5242.

Forward flexion greater than 30 degrees but not greater than 60 degrees; or, combined ROM not greater than 120 degrees, warrants a 20 percent rating.  Muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour such as scoliosis or kyphosis, or reversed lordosis, also warrants a 20 percent rating.  Id.

The objective findings on clinical examination in October 2010 show the Veteran's thoracic spine to have more nearly approximated the assigned 10 percent rating.  A higher, 20 percent, rating was not met or approximated, as forward flexion was greater than 60 degrees, combined ROM was greater than 120 degrees, and the examiner noted repetitive use testing did not result in additional loss of ROM due to pain, etc.  Further, while guarding was noted, the examiner noted the Veteran's abnormal gait was secondary to the Veteran's right knee and right ankle disorders, not the low back.  The examiner also noted there was no impact of the Veteran's activities of daily living or his ability to perform his occupation.  There has also been no associated neurologic abnormalities evident.  The DRO awarded the 10 percent rating, effective in July 2007, the date of the Veteran's claim.  Thus, the Board finds the thoracic spine has more nearly approximated no more than the assigned 10 percent rating for the entire period.  38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5242. 

D. Right Tibia

The right tibia was injured twice during the Veteran's active service.  The Veteran asserts the right knee has soreness around the surgical site, and he experienced locking on walking.  He also noted that he no longer can run for exercise, and there is constant clicking.

The earlier discussion of the examiner's observation of the Veteran's gait at the June 2007 examination is incorporated here by reference.  The examination report notes physical examination revealed a well-healed, eight-inch, scar on the lateral aspect of the right tibia.  There was no localized bony tenderness or deformity present.  The examiner noted the right knee exhibited full ROM of zero to 155 degrees, and there was no anterior or posterior drawer sign.  McMurray's and Lachman's tests were negative, and there was no lateral instability.  The examiner noted there was no evidence of musculoskeletal limitation due to weakness, fatigue, or lack of endurance.

The October 2010 examination report reflects the Veteran complained of constant right knee pain and stiffness but no locking or giving away.  He also denied any episodes of dislocation or subluxation.  The Veteran reported he could walk for one mile and stand one hour with pain.  He denied any history of neoplasms, and he reported increased pain during rainy and cold weather.  Physical examination revealed ROM of zero to 111 degrees with pain.  There was slight effusion of the right knee and tenderness along the medial proximal tibia due to the tip of one of the transverse screws.  McMurray's test was negative, and there was no instability or ankylosis.  The medial cruciate and lateral cruciate ligaments were stable.  X-rays were read as having shown no change since the last study in 2008.

Since the right tibia disability is not specifically listed in the scheduler criteria, the Veteran's right tibia is rated analogously to impairment of the tibia under DC 5262.  See 38 C.F.R. § 4.20 (2011).  Under that cods, nonunion of the tibia and fibula with loose motion that requires a brace warrants a 40 percent rating.  See 38 C.F.R. § 4.71a, DC 5262.  Malunion with marked knee or ankle disability warrants a 30 percent rating; with moderate knee or ankle disability, 20 percent; and, with slight knee or ankle disability, 10 percent.  Id.

The supplemental SOC reflects the DRO continued the noncompensable rating because the evidence did not show slight knee disability.  The Board, however, finds the objective findings at the October 2010 examination show slight knee disability.  The right knee ROM was zero to 111 degrees with pain throughout the active motion.  Further, the examiner noted repetitive use testing showed loss of an additional five degrees due to pain and weakness, etc.  Normal knee motion is zero to 140 degrees.  See 38 C.F.R. § 4.71a, Plate II.  Although the right knee LOM is noncompensable if rated under DC 5260 for LOM, the examination findings of weakness and painful motion must be factored in.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  In light of these factors, the Board finds the evidence of record shows the right knee approximated slight disability and a 10 percent rating as of the date of the examination, October 21, 2010.  38 C.F.R. § 4.7, 4.71a, DC 5262.

The Board also notes the finding of some effusion into the knee joint at the October 2010 examination.  On the other hand, the objective findings excluded meniscus symptomatology, and the examiner did not confirm the Veteran's subjective complaints of locking.  Thus, the Board finds no factual basis for a higher rating under DC 5258 for cartilage symptoms.

E. Scars

The Board notes that the examination reports note that, with the exception of the left chest wall scar discussed below, all of the scar residuals associated with the Veteran's upper and lower extremities were asymptomatic.  Thus, the Board finds no factual basis for separate ratings for symptomatic scars, except as concerns the left chest wall.

F. Left Chest Wall Pneumothorax

Historically, the Veteran sustained the chest wall injury in 2004.  A chest tube was inserted into the chest as part of the treatment.  The June 2007 skin examination report reflects the Veteran reported he was doing fine as far as his lungs were concerned.  The Veteran denied taking any medication for lung-related symptoms.  The examiner noted the Veteran might have some pain around the site where the chest tube was inserted but the lungs were otherwise normal.  The examiner noted physical examination revealed equal breath sounds bilaterally.

The November 2007 rating decision assigned DC 6843, which rates traumatic chest wall defects and pneumothorax.  See 38 C.F.R. § 4.97 (2011).  These criteria require ratings to be based on the results of pulmonary function tests.  The Veteran, however, did not undergo any pulmonary function tests because the general examination did not reveal any apparent abnormality of the lungs.  As set forth above, however, the November 2007 examination report did indicate tenderness about the site where the tube was inserted, which is consistent with the Veteran's assertions after he appealed the noncompensable rating.  Thus, the DRO arranged a scar examination.

The October 2010 scar examination report notes the chest tube resulted in a scar on the anterior part of the chest.  Physical examination revealed it to be on the front of the left side of the chest, in the middle in the anterior axillary line.  The scar measured 11/2 inches in length transversely, and 3/4-inch wide vertically.  The examiner described it as a nonlinear scar, and it had early keloid formation.  The scar was painful on movement of the left shoulder.  There was no skin breakdown, disfigurement, or deformity, and the scar was superficial.  There was no inflammation or edema.  Other than the pain on left shoulder movement, the scar did not cause any limitation.

The rating criteria for skin disorders were changed, effective in October 2008 and are applicable for claims received by VA on and after October 23, 2008.  See 38 C.F.R. § 4.118.  VA received the Veteran's claim in May 2007.  Thus, the prior rating criteria are applicable to his claim.  Those criteria provide for a 10 percent rating for a superficial scar that is painful on examination.  Id., DC 7804 (2008).  A superficial scar is one not associated with underlying soft tissue damage.  Id., Note (1).

The evidence of record shows the left chest wall scar residual to more nearly approximate the 10 percent rating assigned by the DRO.  A higher rating was not met or approximated, as the chest wall scar is neither deep nor greater than 12 square inches in area.  See 38 C.F.R. § 4.118, DC 7801 (2008).  Further, the objective findings on clinical examination showed the scar did not limit the motion or function of the left shoulder.  Thus, there is no factual basis for a higher rating under DC 5201 for LOM of the arm.  As earlier noted, the DRO assigned the compensable rating effective in July 2007.  The totality of the evidence shows the left chest wall scar to have manifested at the 10 percent rate throughout the entire initial rating period.

G. Conclusion

As earlier noted, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings are permissible.  See Fenderson, 12 Vet. App. 126.  The Board has assigned staged ratings where supported by the evidence of record.  Otherwise, the evidence reflects the Veteran's symptoms have remained constant throughout the course of the period on appeal and, as such, staged ratings are not warranted where not specifically indicated.

The examination reports consistently note the Veteran's disabilities do not impact his ability to perform his employment as a limousine driver.  Further, the Board finds the severity of the Veteran's disabilities is fully contemplated by the rating criteria.  There is nothing exceptional about the Veteran's service-connected disabilities.  The exhibited symptoms and degree of disability exhibited is contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration for any of the disabilities on appeal.  38 C.F.R. § 3.321(b)(1) (2011); see also Thun v. Peake, 22 Vet. App. 111 (2008).

In reaching this decision the Board considered the doctrine of reasonable doubt and applied it where applicable.  As the preponderance of the evidence is otherwise against the Veteran's claims, however, the doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to an initial evaluation not to exceed 20 percent for postoperative residuals of right ankle fracture is granted, effective October 21, 2010, subject to the law and regulations governing the award of monetary benefits.

Entitlement to an initial rating higher than 10 percent for residuals of left (minor) scapula fracture is denied.

Entitlement to an initial rating higher than 10 percent for residuals of thoracic spine fracture is denied.

Entitlement to an initial evaluation not to exceed 10 percent for residuals of right tibial fracture is granted, effective October 21, 2010, subject to the law and regulations governing the award of monetary benefits.

Entitlement to an initial rating higher than 10 percent for residuals of pneumothorax contusion with scar is denied.



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


